ADVISORY ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
	The information disclosure statements (IDSs) submitted on 21 September 2021, 13 December 2021 and 15 December 2021 have been reviewed and considered by the examiner.
Response to Amendment
	The following is a response to the after final remarks (see REMARKS filed on 13 December 2021) by Applicant with respect to the rejection of pending claims 1-2, 5-6 and 8-9. By virtue of the after final remarks, Applicants present arguments for independent claims 1 and 5, and dependent claims 2, 6, and 8-9.
Response to Arguments
Applicant’s arguments filed 13 December 2021 have been fully considered, but they are not persuasive.
	In view of arguments presented by Applicant with respect to unamended claim limitations, the examiner will respond with the following rebuttal arguments.
	Issue: Rejection of Claims 1, 2, 5 and 9 under 35 U.S.C. § 103.  
	Regarding Claim 1, Applicant argues, in part, on p. 3 of their remarks, “Rothkopf's flexible display portion does not disclose a third display region situated as claimed when folded, or that when folded an image is displayed on the second display region (of the flexible display portion)”, where “[f]or these, the Examiner cites Sekiguchi's FIG. 40 … [the Office] notes that "Sekiguchi's display regions 4 and 5 correspond with Rothkopf's display region 14," and that Sekiguchi's display regions 4 and 5 face inward when the phone is closed. Thus, the Examiner equates separate regions 4 and 5 as corresponding to Rothkopf's flexible first display region”.
	“However”, the Applicant continues, “while Rothkopf's display 14 is flexible and capable of folding itself, Sekiguchi's telephone 100 has non-flexible and discontinuous display regions 4 and 5 that cannot be flexed or foldable in the display region … Sekiguchi's display regions 4 and 5 cannot be foldable in the display region … They also have no part that is curved. Thus, no 
	In response, the examiner disagrees with Applicant’s understanding of how Sekiguchi is combined with Rothkopf. The examiner has not proposed a wholesale replacement of Rothkopf with Sekiguchi. Instead, the examiner proposed modifying Rothkopf in such a manner that the combination of Rothkopf/Sekiguchi has a flexible first display region, comprised of a first data input portion and a second data input portion (note, this interpretation is similar to Applicant’s disclosure illustrated in fig. 4 and discussed in [0093-0110] of the published application), a second display region and a third display region, wherein when folded, the combined device has a display surface of the first display region facing inward, part of a back surface of the first display region faces a back surface of the third display region, and an image is displayable on the second display region.
	As to flexibility of the display regions, Sekiguchi, in fig. 24 and [0266], discloses first region display panels may be organic LED display panels (well-known in the art to include flexible displays), which definitely suggests their second and third display regions are also flexible (see especially Sekiguchi, fig. 40, where display region 405 is curved to conform to the shape of the device housing).
	Further, Sekiguchi discloses that display portions in the first display region, the second display region, and the third display region are electrically connected (see Sekiguchi, figs. 38-39) so that at the very least, the combination of Rothkopf/Sekiguchi also has display portions that are electrically connected.
	As such, the examiner disagrees with Applicant’s position that the combination of Rothkopf and Sekiguchi is “erroneous and improper”.
	“Second”, the Applicant argues on pp. 3-4 of their remarks, “separate region 405 of Sekiguchi also has not been shown to be part of a flexible display portion so it has not been shown to correspond to the claimed second display region of a flexible display portion. For this additional reason, the rejection is erroneous and improper.”
	In response, the examiner disagrees. Although silent with respect to flexibility of Sekiguchi’s second display region, Sekiguchi strongly suggests their second display region is 
	Thus, the examiner disagrees with Applicant’s assertion, “the rejection is erroneous and improper.”
	“Third”, the Applicant states on p. 4, “Rothkopf's display is a single flexible display 14 as shown in FIG. 24. Meanwhile, Sekiguchi's telephone 100 (flip phone) includes four separate non-flexible displays ... In this regard, while one display 405 may have a curved portion, it has not been shown to be variable or flexible. The other alleged separate displays 4, 5 and 404 have no curved portions. Therefore, when the telephone 100 is folded by hinge 105, none of displays 4, 5, 404 or 405 are folded to be situated as claimed. In view of these structural differences between Rothkopf's display and Sekiguchi's displays, the Examiner has not articulated sufficient motivation to combine Sekiguchi's display with Rothkopf's display to achieve the claimed combination of features, absent hindsight. For this additional reason, the rejection is improper.”

    PNG
    media_image1.png
    310
    556
    media_image1.png
    Greyscale

	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Specifically, as presented in the Office Action of 11 September 2021 and rebutted above, Rothkopf and Sekiguchi are similar in structure (e.g., have at least a first display region, and are foldable), and comprise flexible display portions. Therefore, one of ordinary skill in the art would be motivated to modify Rothkopf with features of Sekiguchi to have a combined Rothkopf/Sekiguchi data processing device comprising a flexible first display region, a second display region and a third display region, wherein the combined device is configured to be foldable in the first display region, and when the combined device is folded, a display surface of the first display region faces inward (see display surface labeled ‘14’ of annotated fig. 3 above), part of a back surface of the first display region faces a back surface of the third display region (see third display region associated with upper housing portion ‘12A’ of annotated fig. 3 above), and an image is displayed on the second display region (see rejection of claim 1 in Office Action of 11 September 2021 for motivation to combine).
Further, the combination of Rothkopf/Sekiguchi discloses every limitation of claim 1 except the flexible display portion comprises a first display region, a second display region and a third display region, and part of the first display region is curved and exposed from a housing.
	Conspicuously absent from Applicant’s argument, however, is Bell’s contribution. Bell expressly discloses that a plurality of display regions may be part of one flexible display (Bell, [0023]). Therefore, since Rothkopf/Sekiguchi display regions are electrically connected, a person having ordinary skill in the art would be inspired to combine Rothkopf/Sekiguchi’s first display region, second display region and third display region into one flexible display (see rejection of claim 1 in Office Action of 11 September 2021 for motivation to combine). Further, in so doing, the combination of Rothkopf, Sekiguchi and Bell implicitly comprises part of the first display region is curved and exposed from a housing as the first display region is curved and then transitions into the second display region (see annotated fig. 3 above where flexible display portion ‘14’ associated with lower housing portion ‘12B’ transitions into the second flexible display portion shown at the left end of lower housing portion ‘12B’).
	As such, the examiner disagrees with Applicant’s argument concerning improper use of ‘hindsight reasoning’ in rejecting the limitations of claim 1, and the rejection of claim 1 under 35 U.S.C. § 103, in view of the prior art of record, is maintained.
	Regarding Claim 5, Applicant asserts on p. 4 of their remarks, “this claim is similar to claim 1 in reciting a flexible display portion comprising a first display region, a second display 
	In reply, the examiner disagrees since Applicant has not argued persuasively with respect to the rejection of claim 1, and has not presented arguments specific to limitations of claim 5. Therefore, the rejection of claim 5 under 35 U.S.C. § 103, in view of the prior art of record, is maintained.
	Concluding their remarks, then, on p. 5, Applicants argue, “Because Rothkopf, Sekiguchi, and Bell have not been shown to be predictably combinable to teach or suggest all the claim limitations, a prima facie case of obviousness cannot be maintained with respect to independent claims 1 and 5. The secondary reference to Kim does not appear to cure the above deficiencies. Therefore, Applicant believes the rejections of claims 1 and 5 and claims dependent therefrom are not proper.”
In response, the examiner disagrees. Applicant has not argued persuasively with respect to the rejection of claim 1 nor the rejection of claim 5, and has not presented arguments specific to limitations of claims 2, 6 and 8-9. Therefore, the rejection of claims 2, 6 and 8-9 under 35 U.S.C. § 103, in view of the prior art of record, is maintained.


/PATRICK F VALDEZ/Examiner, Art Unit 2611